Dismiss and Opinion Filed August 24, 2021




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00236-CV

                       PAMBULA ALLISON, Appellant
                                   V.
                     HPA TEXAS SUB 2018-1 LLC, Appellee

                 On Appeal from the County Court at Law No. 1
                             Collin County, Texas
                     Trial Court Cause No. 001-01026-2021

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      When appellant failed to request and pay or make arrangements to pay for the

reporter’s record, we ordered the appeal submitted without a reporter’s record and

appellant’s brief due by August 1, 2021. When no brief was filed, we notified

appellant by postcard dated August 4, 2021, directing her to file her brief and a

motion for an extension of time by August 14, 2021. We cautioned appellant that the

failure to file a brief by that date would result in the dismissal of the appeal for want

of prosecution. See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed a brief,

filed an extension motion, or otherwise corresponded with the Court regarding the
status of this appeal. Accordingly, we dismiss this appeal. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).




                                        /Cory L. Carlyle//
210236f.p05                             CORY L. CARLYLE
                                        JUSTICE




                                     –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PAMBULA ALLISON, Appellant                   On Appeal from the County Court at
                                             Law No. 1, Collin County, Texas
No. 05-21-00236-CV          V.               Trial Court Cause No. 001-01026-
                                             2021.
HPA TEXAS SUB 2018-1 LLC,                    Opinion delivered by Justice Carlyle.
Appellee                                     Justices Schenck and Reichek
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 24th day of August, 2021.




                                       –3–